Citation Nr: 1340499	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  04-20 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for posttraumatic headaches associated with residuals of a traumatic brain injury, for the period prior to October 29, 2008.

2. Entitlement to a rating in excess of 50 percent for posttraumatic headaches associated with residuals of a traumatic brain injury, on and from October 29, 2008.

3. Entitlement a separate compensable rating for benign paroxysmal positional vertigo associated with residuals of a traumatic brain injury, for the period prior to January 7, 2013.

4. Entitlement to a rating in excess of 10 percent for benign paroxysmal positional vertigo associated with residuals of a traumatic brain injury, on and from January 7, 2013.

5. Entitlement a separate compensable rating for residuals of a traumatic brain injury, to include memory loss, for the period prior to January 7, 2013.

6. Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury, to include memory loss, on and from January 7, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1980.

These matters come before the Board of Veteran's Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied an increased rating for posttraumatic headaches.

This case was initially before the Board in August 2007, at which time the appeal was remanded for additional development.  Then, in August 2009, the Board denied, in relevant part, the claim of entitlement to a rating in excess of 10 percent for posttraumatic headaches.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court).  In August 2010, the Veteran and VA General Counsel filed a Joint Motion to Vacate and Remand the portion of the decision addressing the rating for posttraumatic headaches.

In May 2011, the Board remanded the claim for further development.  While on remand, the Appeals Management Center (AMC) granted an increased rating for the Veteran's posttraumatic headaches, assigning a 50 percent rating, effective October 29, 2008.  Accordingly, when the Board later remanded the appeal in November 2012, the Board recharacterized the issues to address the "staged" ratings for posttraumatic headaches pursuant to AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, in November 2012, the Board remanded for consideration of all possible residuals of an in-service traumatic brain injury (TBI) under the revised regulatory criteria.  In an April 2013 rating decision, the AMC granted service connection for additional residuals of memory loss and benign paroxysmal positional vertigo associated with residuals of a TBI, and assigned initial ratings for these disabilities effective January 7, 2013.  The April 2013 rating decision explained that "[t]his decision represents a partial grant of the benefits sought on appeal . . . as you were not awarded the maximum benefit provided by the rating schedule.  This claim is still considered to be in appellate status . . . unless you advise us that you are now satisfied with this decision."  

In June 2013, the Board recognized that although the AMC had characterized the issues involving vertigo and memory loss as claims for "service connection," the manifestations of memory loss and vertigo were part and parcel of the underlying increased rating claim for residuals of a TBI.  Given this procedural development, the Board once again recharacterized the issues on appeal to adequately reflect the claim for a higher rating for all associated residuals of the in-service TBI throughout the entire appellate period.  The claim was most recently remanded in June 2013 for additional development.

As a final preliminary matter, the Veteran indicated in his May 2004 substantive appeal that he wanted a hearing at a local VA office before a member of the Board.  However, in a signed June 2004 statement, the Veteran expressly withdrew his request for a hearing.  See 38 C.F.R. § 20.704(d) (2013).

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board recognizes that the Veteran's claim has been pending since 2002 and that there have been previous remands for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

In the Board's June 2013 remand, it determined (for reasons more fully explained therein) that another VA eye examination was necessary to identify any current TBI residuals.  In particular, the Board acknowledged that the Veteran's claims of service connection for mixed astigmatism, amblyopia, and hyperopia (claimed as problems with vision) had been previously separately adjudicated and denied, but noted that records more recently added to the claims file reflected diagnoses of optic neuropathy and/or atrophy that were thought to be related to the Veteran's TBI.  Accordingly, the Board requested that an opinion be obtained as to the severity and duration of the Veteran's TBI-related eye complaints and whether these manifestations constituted a purely neurological manifestation (so as to warrant a separate rating under the pre-amended criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045).

The Board further noted that there were indications in the record that the Veteran also suffered from unrelated eye problems (such as eye blurriness to a pituitary tumor).  Therefore, it was requested that the Veteran's TBI-related eye residuals be medically distinguished from any other unrelated eye disability, if possible.

Pursuant to the Board's June 2013 remand, a request was made in July 2013 for the Veteran to be scheduled for a VA eye examination.  On September 23, 2013, the examination request was cancelled; the reason given was that the Veteran failed to report.  However, the record shows that on September 27, 2013, the Veteran contacted VA to request that his VA examination be "rescheduled" because he had moved.  The report of contact notes that the Veteran's examination had not yet been scheduled, and that he would attend the rescheduled examination.  See September 2013 Report of Contact.  

A review of the record shows that the Veteran's VA eye examination was requested for the Tampa, Florida VA Medical Center (VAMC), and that the Veteran currently resides in Lynchburg, Virginia.  Given the lack of clarity in the record as to whether the Veteran was actually scheduled for an examination in September 2013, as well as the Veteran's recent move from Florida to Virginia and his expressed willingness to report for any future examination, the Board finds that another remand is necessary to afford the Veteran a VA eye examination.

As was also previously explained in the Board's June 2013 remand, the matters of the ratings assigned for the Veteran's posttraumatic headaches, benign paroxysmal positional vertigo, and memory loss, are intertwined and may be affected by the development conducted on remand.  Therefore, it would be inappropriate to adjudicate the remaining issues on appeal at this juncture.

Accordingly, the case is REMANDED for the following actions:

1. 	Schedule the Veteran for an eye examination (at a location closer to his current residence in Lynchburg, Virginia) to assess the nature and severity of his service-connected TBI residuals.  The entire claims file (i.e., any relevant medical records contained in the Veteran's Virtual VA eFolder and VBMS claims file) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

In completing this examination, the examiner is specifically requested to:
(a) Perform all necessary diagnostic tests;

(b) Identify all TBI residual eye disorders;

(c) To the extent possible, distinguish any TBI-related eye symptoms from other unrelated eye problems;

(d) Identify the duration and severity of the Veteran's TBI-related eye complaints; and

(e) Provide an opinion as to whether any TBI-residual eye disorder constitutes a "purely neurological disability" (the Board parenthetically notes that the characterization of a disorder as purely neurological may allow assignment of a separate rating under the pre-amended criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045).

A report of the examination should be prepared and associated with the Veteran's claims file.  The examiner must explain the rationale for all opinions given, and specifically discuss/address the eye-related findings reported in the September 2009 VA examination report and in the Veteran's VA treatment records.

2. 	Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, contemplating also whether a separate rating for visual impairment as a residual of TBI is warranted.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

